Citation Nr: 0903004	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  02-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
prostatitis and benign prostatic hypertrophy (BPH).

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated as 40 
percent disabling.

3.  Entitlement to extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) for the veteran's service-connected 
degenerative disc disease of the cervical spine.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service ending with 
his retirement in June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in November 2003 and December 2004.

By rating decision in April 2006, the RO increased the 
cervical spine disability rating to 40 percent, effective May 
22, 2000, the date of claim.  However, where there is no 
clearly expressed intent to limit the appeal to entitlement 
to a specified disability rating, the RO and Board are 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
issue therefore remains in appellate status. 

In the December 2004 remand, the Board referred the issue of 
entitlement to a total disability rating based on individual 
unemployablity to the RO for consideration.  
However, it does not appear that the RO has taken any further 
action with respect to this issue.  Thus, this issue is again 
referred to the RO for appropriate action.  Further, in a 
September 2008 brief, the veteran's representative also 
appeared to raise the issue of entitlement to service 
connection for acute leukemia with chemotherapy, to include 
as due to herbicide exposure.  This issue is also referred to 
the RO for necessary action. 

The issue of extraschedular consideration for cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  Prostatitis and benign prostatic hypertrophy were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor are they otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.

3.  The veteran does not currently have a diagnosis of 
prostate cancer for service connection purposes.  

4.  The veteran's service-connected degenerative disc disease 
of the cervical spine is manifested by pain, degenerative 
changes and limitation of motion, but not by incapacitating 
episodes of at least six weeks, pronounced intervertebral 
disc syndrome, or ankylosis of the entire spine.  

5.  The veteran's service-connected hemorrhoids are mild or 
moderate, but without excessive redundant tissue, and are not 
thrombotic or irreducible; and there is no objective findings 
of persistent bleeding, anemia or fissures.  


CONCLUSIONS OF LAW

1.  Prostate cancer, prostatitis and benign prostatic 
hypertrophy were not incurred in or aggravated by the 
veteran's active duty service, nor may they be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1131, 1116, 5107 (West 2002);  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002).
Diagnostic Code 5243 (effective September 23, 2002).

3.  The criteria for entitlement to an initial compensable 
disability evaluation for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including  §§ 4.7, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in February 2004, December 2004, 
September 2006 VCAA letters, the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the VCAA 
notices were provided after the initial decision.  However, 
the deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  Although the present 
appeal also involves the issues of increased ratings, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  In the present appeal, the appellant 
was provided with notice of what type of information and 
evidence was needed to substantiate the claim.  Further, the 
September 2006 letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal. 

For an increased-compensation claim, such as the issue for an 
increased rating for the veteran's cervical spine disability, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the VCAA letters fully informed the 
veteran that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim.  
Moreover, in his May 2000 claim and a January 2001 statement, 
the veteran specifically addressed his cervical spine 
disability as well as the effect his disability had on his 
daily activities demonstrating that he had actual knowledge 
of the requirements for an increased rating.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  Such notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008). 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet.App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

With respect to the issue concerning a compensable rating for 
the veteran's hemorrhoids, the Board believes that the nature 
of this issue is somewhat different from the situation 
addressed in Vazquez-Flores.  This issue pertains to a higher 
initial rating, not a claim for an increased rating.  In 
Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet.App. 112, 116-117 (2007).  In line with the reasoning 
set forth in these judicial decisions, it appears that the 
notice requirements addressed by the Court in Vazquez-Flores, 
supra, do not apply to initial rating claims such as the one 
now on appeal to the Board. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
notes that the prior remands directed the RO to obtain Social 
Security Administration (SSA) records as well as treatment 
records from Fitzsimons Army Hospital and Air Force Medical 
Hospital.  The RO requested SSA records to which it received 
a reply that the veteran's folder had been destroyed.  The RO 
also requested the National Personnel Records Center (NPRC) 
for records from Fitzsimmons Army Hospital and Air Force 
Medical Hospital.  However, the NPRC responded in December 
2004 that it had no additional medical records for the 
veteran beyond the service medical records sent in February 
1995.  These records were also requested from the Department 
of Army to which it responded in September 2006 that the 
veteran was not in its database.  Thus, the Board finds that 
the RO has met its duty to assist and complied with the 
Board's prior remands.  See Stegall v. West, 11 Vet.App. 268 
(1998).  In sum, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in July 2000, May 
2003, March 2004, April 2004 and January 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issues 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection

The veteran is claiming service connection for prostate 
cancer, prostatitis and benign prostatic hypertrophy (BPH), 
to include as due his exposure to herbicides while stationed 
in Vietnam.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The veteran's military personnel record shows that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal with five Bronze Service Stars, the 
Vietnam Campaign Medal with 60 Device, Four Overseas Bars, 
the Army Commendation Medal, the United Nations Service Medal 
and the Vietnamese Cross of Gallantry with Palm.  

While service medical records showed that the veteran had 
acute urethritis due to gonococcus in October 1953, December 
1953 and March 1954 as well as acute urethritis, non 
gonnoccic in January 1955, the veteran's service medical 
records are silent with respect to any prostate problems.  
Further, the veteran's January 1976 service examination for 
retirement showed that the anus and rectum, including the 
prostate, were evaluated as clinically normal.  In a June 
1976 statement, the veteran indicated that there had been no 
change in his medical condition since the January 1976 
examination.  

The first post service medical record with respect to 
prostate problems is a March 2000 VA treatment record, 
approximately 24 years after the veteran's retirement from 
active service.  The record showed that the veteran requested 
a prostate examination.  The veteran was concerned despite a 
negative family history for prostate cancer.  The veteran 
reported some urinal flow problems.  The examiner noted that 
that veteran's PSA had been normal since 1996 and continued 
to be approximately 1.6.  His creatinine was normal as well.  
However, follow up records showed a diagnosis of BPH.  VA 
treatment records showed that in May 2000, the veteran 
underwent a prostatectomy for prostatism with failed medical 
management.  January 2001 private treatment records from 
Hillcrest Health System Emergency Department showed a past 
medical history of prostate cancer.  However, a February 2001 
record showed an assessment of prostatism.  In March 2001, 
the veteran underwent another prostatectomy for BPH.  Follow 
up VA treatment records continued to show a past medical 
history of BPH.  Significantly, nothing in these records link 
any current prostate disability to service, to include 
exposure to herbicides.  

In January 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  After examining the veteran, 
the examiner gave a diagnosis of BPH and chronic 
inflammation; no evidence of prostate malignancy.  The 
examiner opined that since it was prostate cancer that was 
presumptively service connected due to Agent Orange, and as 
the veteran had no diagnosis of prostate cancer, it was less 
likely than not that his prostate condition was related to 
service or to herbicide exposure in service.  

Service records show that the veteran served in Vietnam 
during the applicable time period and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  Significantly, however, the veteran does not have 
one of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  The Board recognizes that prostate cancer is one 
of the presumptive disabilities.  However, while private 
emergency treatment records showed that the veteran gave a 
history of prostate cancer, based on the medical evidence of 
record, specifically the January 2005 VA examination and VA 
treatment records, the veteran has not been diagnosed with 
prostate cancer.  The Court has indicated that in the absence 
of proof of a present disability, there can be no valid claim 
for service connection; an appellant's belief that he or she 
is entitled to some sort of benefit simply because he or she 
had a disease or injury while on active service is mistaken, 
as Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).   
Further, with respect to the veteran's prostatitis and BPH, 
the Board again notes that the Secretary has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  Unfortunately, the Secretary has not determined that 
prostatitis or BPH are associated with exposure to herbicides 
and there is no medical evidence of record indicating that 
either of these disabilities will conclusively lead to 
prostate cancer.  Accordingly, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).  

Additionally, with no evidence of prostatitis or BPH in 
service or for 24 years after retirement from service and no 
medical evidence of record suggesting a link between the 
veteran's current disability and his active duty service, to 
include exposure to herbicides, there is no basis for 
awarding service connection for prostatitis or BPH on a 
direct basis.  The January 2005 VA examiner found after 
reviewing the claims file that the veteran's prostate 
disabilities were not related to service, including exposure 
to herbicides.  There is no competent medical evidence of 
record to refute this opinion.  

Finally, the Board acknowledges the veteran's statements 
indicating that his prostate problems are related to service, 
including his exposure to herbicides.   However, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service medical records are completely 
silent as to any complaints of or treatment for a prostate 
disability.  Here, the veteran is competent to say that he 
experienced symptoms while in service.  However, the Board 
does not believe that a chronic prostate disability is 
subject to lay diagnosis.  The veteran has not demonstrated 
that he has the expertise required to diagnose a prostate 
disability  and link any current prostate disability to 
service.  While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the medical 
evidence or record, specifically, the January 2005 VA 
examination.  

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
for service connection for prostate cancer, prostatitis and 
BPH.  As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).
 
III.  Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  

Cervical Spine

The veteran is seeking an increased rating for his service-
connected cervical spine disability.  As with this issue, the 
Board notes that where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet.App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's cervical spine disability has been rated as 40 
percent disabling.  The Board notes that during the pendency 
of the veteran's appeal, VA promulgated new regulations for 
the evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. Pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified 
at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
June 2004 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5290, for 
limitation of motion of the cervical spine, and Diagnostic 
Code 5287, for ankylosis of the cervical spine, do not 
provide for ratings in excess of 40 percent.  Under 
Diagnostic Code 5286, a 60 percent rating is warranted for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle, and a 100 percent rating is warranted for 
ankylosis at an unfavorable angle.  Under Diagnostic Code 
5293 for intervertebral disc syndrome, a maximum scheduler 
rating of 60 percent is awarded when disability from 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Note (1) states 
that an incapacitating episode is a period of acute signs and 
symptoms that required bed rest prescribed by a physician and 
treatment by a physician.  

VA treatment records have been reviewed and associated with 
the claims file.  The records showed that the veteran 
complained of neck pain radiating down his arms.  Findings of 
severe muscle spasm, 4/5 muscle strength and limitation of 
motion.   However, February 2000 and June 2000 records 
indicated that an EMG was normal.  Importantly, these records 
are silent with respect to any findings of ankylosis or 
incapacitating episodes.  

The veteran was afforded a VA examination in July 2000.  The 
veteran reported severe cervical spine pain and stiffness 
that lasted for a few hours on a daily basis.  The veteran 
was unable to bend or do any bending activities with the neck 
and his driving skills were impaired due to inability to turn 
his neck.  His grasp was impaired due to right hand and elbow 
pain.  The examiner noted that the spine was painful with 
forward flexion and lateral flexion throughout.  The examiner 
found no fixed deformity.  There was also no radiation of 
pain into either of the upper extremities.  The diagnosis was 
significant cervical spondylosis at multiple levels with 
spinal stenosis and most prominent changes observed at the 
C5-6, C7 to T1. 

The veteran was afforded another VA examination in May 2003.  
The claims file was not available for review.  The veteran 
reported daily neck pain without radiculopathy.  The veteran 
quit working due to neck and back pain.  However, he was able 
to perform activities of daily living.  Inspection of the 
cervical spine revealed normal symmetry, posture and gait.  
The examiner expressly noted that there was no ankylosis, 
postural abnormalities or abnormality of musculature.  On 
neurological examination, sensory, motor, and reflexes were 
intact.  The diagnosis was degenerative joint disease with 
degenerative disc disease, cervical spine, with residuals.  
The examiner opined that the veteran should be capable of 
gainful employment.  He had no significant neurological 
impairment that would prevent him from participating in his 
previous employment endeavors. 

The veteran was afforded another VA examination in April 
2004.  The veteran's claims file was reviewed.  The veteran 
reported pain in his neck that radiated down his arms.  The 
veteran indicated that the pain was a 9, and it kept him from 
sleeping, working, doing chores around the house and 
recreational activities.  The veteran also reported that he 
could walk no more than 100 feet without rest.  He had 
difficulty getting in and out of the tub, but otherwise could 
do his own activities of daily living.  Pain existed through 
entire range of motion, but there was no evidence of 
ankylosis.  The veteran had 4/5 muscle strength in his upper 
extremity.  His left grasp was weaker than his right.  There 
was no atrophy noted, but veteran did appear asthenic.  
Sensation was grossly intact.  Reflexes were trace in the 
uppers (triceps, biceps and brachioradialis); left and right 
knee as well as ankle reflexes were +2.  The veteran had 
positive percussion of both ulnar nerves at the elbow and had 
bilateral Tinel's.  The examiner noted that x-rays showed 
evidence of severe cervical spondylosis.  The examiner opined 
that the degenerative disease gave him extremity weakness and 
difficulty walking as well as kept him from performing 
average employment in a civil occupation.  The examiner found 
that the veteran was unemployable by VA standards due to his 
cervical degenerative disease.  

The veteran was afforded another VA examination in January 
2005.  The claims file was reviewed.  The veteran reported 
neck pain that moved into his shoulders and upper back.  It 
hindered his ability to sleep and made it difficult to find 
comfortable positions. He wore a soft collar to watch 
television, but not to drive.  He said it was painful to turn 
his head from side to side while driving.  The examiner noted 
that there were no symptoms to suggest radiculopathy.  The 
examiner also noted that no incapacitating episodes were 
reported.  The veteran was independent in usual daily 
activity, but was not employed.  On physical examination, the 
examiner observed that pain was experienced in all planes of 
passive motion.  No ankylosis was noted.  On neurological 
examination, sensation reflexes and power in the upper 
extremities was normal.  The impression was minimal narrowing 
C6-7 intervertebral space and degenerative changes cervical 
spine.   

Given that the claims file was reviewed by the examiners, 
with the exception of the May 2003 examiner, and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

The Board must now determine whether an increased rating is 
warranted under both the new and old criteria.  Under the old 
criteria, as previously mentioned, a rating in excess of 40 
percent is not available under Diagnostic Code 5290 for 
limitation of motion of the cervical spine and Diagnostic 
Code 5287 for ankylosis of the cervical spine.  Under the 
general rating formula, a rating in excess of 40 percent is 
also not available based on limitation of motion.  Moreover, 
where a musculoskeletal disability is currently evaluated at 
the highest scheduler evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet.App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
limitation of motion codes for the lumbar spine, a further 
analysis under DeLuca, supra, would not result in a higher 
schedular rating.  

Moreover, under the general rating formula for diseases of 
the spine and Diagnostic Code 5286 under the old criteria, a 
disability rating in excess of 40 percent is also not 
warranted.  Specifically, a higher disability rating 
contemplates ankylosis of the entire spine, which has not 
been shown by the medical evidence of record. 

Under Diagnostic Code 5293 for intervertebral disc syndrome, 
although there is medical evidence of muscle spasm, there has 
been no medical evidence of sciatic neuropathy, absent ankle 
jerk, or other neurological findings to warrant a maximum 60 
percent rating under this code.  Sensory examination has been 
intact at all the examinations. 

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under the new criteria for 
intervertebral disc syndrome.  The medical evidence is silent 
with respect to any findings of incapacitating episodes 
having a total duration of six weeks.  The most recent VA 
examination specifically noted that no incapacitating 
episodes were reported.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's cervical spine 
disability.  While the veteran has complained of pain 
radiating down to his arms, there has been no objective 
finding of radiculopathy.  Again, sensation has been intact 
at all the VA examinations.  Thus, a separate rating is not 
warranted for any neurological symptoms. 

In conclusion, based on the analysis above, the Board finds 
that a preponderance of the evidence is against a rating in 
excess of 40 percent on a schedular basis for the veteran's 
service-connected multi-level degenerative disk disease, 
cervical spine.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  Should this disability 
increase in severity in the future, the veteran may always 
file a claim for an increased rating.  Discussion of further 
factors for consideration follows in the remand below.

Hemorrhoids

The present appeal also includes the issue of an initial 
compensable rating for the veteran's service-connected 
hemorrhoids.  As with respect to this issue, when the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

The RO has rated the veteran's hemorrhoids under Diagnostic 
Code 7336.  A noncompensable rating is assigned if the 
hemorrhoids are mild or moderate.  To be entitled to the 
next-higher 10 percent rating, the evidence must show 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
See 38 C.F.R. § 4.114, Diagnostic Code 7336.
 
VA treatment records showed that in January 2000, the veteran 
underwent a hemorrhoidectomy.  Follow up treatment records 
showed a history of hemorrhoids, status post 
hemorrhoidectomy, but do not give any information concerning 
the severity of the veteran's hemorrhoids for rating 
purposes.   

The veteran was afforded a VA examination in March 2004.  The 
claims file was reviewed.  The veteran reported that since 
the hemorrhoidectomy in 2000, he did not have any rectal 
bleeding, but continued to have pain.  On physical 
examination, there were no external hemorrhoids noted.  The 
veteran had minimal pain on deep palpations and some mild 
tenderness on the right side.  However, the examiner did not 
feel any hemorrhoid or significant swelling in the area.  No 
mass was felt.  There was no evidence of fecal leakage.  
There were no fissures, signs of anemia or bleeding.  The 
size of the lumen, rectum and anus, was normal.  The examiner 
noted that no hemmorhoids were present, but the veteran 
continued to have residual pain.  The veteran denied rectal 
bleeding or any other complaints.   

The veteran was afforded another VA examination in January 
2005.  The claims file and treatment records were reviewed in 
detail.  The examiner noted that the veteran had long 
standing hemorrhoids and due to bleeding, underwent a 
hemorrhoidectomy in 2000.  The veteran reported that since 
then, his bleeding had not recurred.  He did indicate that he 
still had pain briefly when having a bowel movement when the 
stool has become hard, which occurred only once or twice a 
month.  The rest of the time, he had no trouble unless he sat 
in one placed for long periods.  On examination, sphincter 
control was normal with no leakage.  There was no fecal 
leakage or involuntary bowel movements.  The examiner also 
noted that there was no bleeding or thrombosis.  The size of 
the lumen, rectum and anus, was normal.  There were no signs 
of fissures or anemia.  Further, no hemorrhoids were present 
on external or digital rectal examination.  The diagnosis was 
hemorrhoids, postoperative hemorrhoidectomy.  

Given that the claims file was reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  

In conclusion, the Board finds that the medical evidence of 
record does not show hemorrhoid manifestations of the type 
described in the criteria for a compensable disability 
rating.  In other words, there has been no objective finding 
of excessive redundant tissue, thrombosis, persistent 
bleeding, anemia or fissures, or that the hemorrhoids were 
irreducible.  The VA examinations specifically indicated that 
none of these symptoms were present.  Thus, the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a compensable disability rating for hemorrhoids.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected hemorrhoids has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

Service connection for prostate cancer, prostatitis and BPH 
is denied.

A schedular rating in excess of 40 percent for degenerative 
disc disease of the cervical spine is denied

An initial compensable rating for hemorrhoids is denied. 


REMAND

The above decision of the Board addresses the veteran's claim 
for a higher schedular rating for degenerative disc disease 
of the cervical spine.  Compensation ratings are based upon 
the average impairment of earning capacity.  To accord 
justice in the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service is authorized to approve an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by 
regulation, an extraschedular rating may be considered when a 
case presents "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).

The Board believes that there is evidence to suggest that the 
veteran's service-connected cervical spine disability 
interferes with his employment to such an extent that 
warrants referral for extraschedular consideration.  In this 
case, the veteran has repeatedly reported that his cervical 
spine disability significantly prohibits his ability to work.  
Significantly, the April 2004 VA examiner found that the 
veteran's cervical spine disability rendered him 
unemployable.  Thus, the Board finds that the criteria for 
submission of the veteran's claim to the Director, 
Compensation and Pension Service for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have been met.


Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should submit the veteran's 
claim for an increased rating for the 
veteran's service-connected degenerative 
disc disease of the cervical spine, to 
the Director, Compensation and Pension 
Service for extraschedular consideration.

2.	Thereafter, the issue of 
extraschedular consideration
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


